Per Curiam.
We consider that the government of Mexico is a necessary party in interest in the fund proposed to be impounded by this receivership order; and since it is a sovereign State and cannot be made a party without its consent, there was no jurisdiction to appoint receivers of its funds or to issue an injunction against the disposition thereof. We think the order was improvident and should be reversed, with ten dollars costs and disbursements to the appellants, and the motion denied, with ten dollars costs. Present — Finch, P. J., McAvoy, Martin, O’Malley and Sherman, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.